Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed June 30, 2021. Claims 1-20 are pending in the application. Claims 5,11 and 14-18 have been withdrawn as being directed to a non-elected invention.    Thus, claims 1-4, 6-10, 12, 19 and 20 have been examined for patentability.
. 
Withdrawn Rejections
	Applicant's amendments and arguments filed June 30, 2021 are acknowledged and have been fully considered.  
Claims 1-4,6-10,12,19 and 20 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 

Terminal Disclaimer


The terminal disclaimer(s) filed on June 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 9,888,683 and US Patent 10,357,032 have been reviewed and is accepted. The terminal disclaimer(s) have been recorded.
New Rejection(s) 

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-4,6-10,12,19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanson et al. (US PG Publication 2008/0311221 A1, previously cited as prior art made of record on page 7 of the Non-Final office action mailed April 1, 2021) in view of Weinelt (US PG Publication 2001/0023298 A1, newly cited)



Applicant’s Invention


Applicant claims an aqueous agrochemical spray solution comprising at least one agrochemical active and at least one surfactant, wherein said at least one surfactant comprises an alkoxylated amide, wherein said spray solution comprises a dispersed phase comprising dispersed particles which have an average particle size between 1 to 100 microns, wherein the concentration of said dispersed particles is from about 0.001 to 5 wt.%, wherein said aqueous agrochemical spray solution is capable of reducing the volume of the fine droplets in mist whose size is less than 150 microns during spraying by at least 20% compared to the same aqueous spray solution without the presence of the said surfactant, and wherein said aqueous agrochemical spray solution does not comprise either (a) a tertiary amine surfactant of the formula:

    PNG
    media_image1.png
    84
    157
    media_image1.png
    Greyscale


wherein R1 represents a straight or branched chain (C12-C22) alkyl and R2 and R3 independently represent a straight or branched chain (C1-C22) alkyl; or (b) a tertiary amine oxide surfactant of the formula:

    PNG
    media_image2.png
    152
    153
    media_image2.png
    Greyscale

4 is a straight or branched chain (Cio-C22) alkyl or an alkyletherpropyl, and R5 and R6 independently are straight or branched chain (C1-C22) alkyl or ethoxylates or propoxylates of the formula: 2wherein n is an integer from 1 to 20.




Determination of the scope and the content of the prior art
(MPEP 2141.01)

Sanson et al. teach a chemically and physically stable, transparent, hybrid pesticide concentrate for preparation of a water-based sprayable microemulsion comprising the combination of: a quantity of active pesticide ingredients  that includes an inactive coupling agent , a complexing agent  and from about 10% to about 21% by weight of an emulsifier for the pesticide ingredients; the amount of the inactive coupling agent and the complexing agent being sufficient relative to the quantity of the active pesticide ingredients to cause the concentrate to spontaneously form a microemulsion made up of particles that are no larger than about 10µ when the concentrate is diluted with water (claim 1 of Sanson et al., limitation of instant claims 1 and 7).  Said emulsifier is selected from the group consisting of alkyl phenol ethoxylates, linear and/or branched fatty acids ethoxylates, hydrocarbon linear and/or branched alcohol ethoxylates, alkoxylated amides, alkoxylated amines, comb block polymers, and ethylene/propylene block polymers (claim 25 of Sanson et al., limitation of instant claims 1 and 7) and said Lewis acid pesticide portion is selected from the group consisting of quinclorac, 2,4-D, fenoxaprop, dikegulac, mefluidide, glyphosate, dicamba, MCPP, 

	With regards to the limitations of instant claims 1,4,7, and 10 wherein Applicant claims that said spray solution comprises a dispersed phase comprising dispersed particles which have an average particle size between 1 to 100 microns, wherein the concentration of said dispersed particles is from about 0.001 to 5 wt%, wherein said aqueous agrochemical spray solution is capable of reducing the volume of the fine droplets in mist whose size is less than 150 microns during spraying by at least 20% compared to the same aqueous spray solution without the presence of the said surfactant  and that the dispersed particles are vesicles or liposomes formed by said at least one surfactant.  However, Sanson et al. does teach the formation of a microemulsion made up of particles that are no larger than about 10µ when the concentrate is diluted with water.  Further, a composition that consists of the same components (i.e. an alkolylated amide and herbicide selected from 2, 4-D, dicamba and glyphosate) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Sanson et al.  al. is that Sanson et al. does not expressly teach that the alkoxylated amide is a reaction product of fatty acid with diethanolamine, optionally ethoxylated with 2-20 ethoxylation units. (limitation of instant claims 6, 12, 19, and 20).  However, Weinelt teaches a process for preparing fatty acid N-alkylpolyhydroxyamides and the use of a product mixture comprising said fatty acid N-alkylpolyhydroxyamides as surfactant or emulsifier in detergents and cleaners and in cosmetic preparations, in crop 
protection formulations (see claims 1 and 4 of Weinelt).



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Sanson et al. and Wienelt are directed to the use of an alkoylated amide as a surfactant in crop protection formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sanson et al. and Wienelt to arrive an aqueous agrochemical spray solution comprising at least one agrochemical active and at least one surfactant, wherein said at least one surfactant comprises an alkoxylated amide at the time of the instant invention, with a reasonable expectation of success.  Weinelt teaches that the process for preparing fatty acid N-alkylpolyhydroxyalkylamides of the formula I represents a significant economical advantage and additionally results in advantages on 
    	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments
Applicant's arguments, filed June 30,2021, with respect to the provisional rejections of claims 1-4,6-10,12,19 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 9,888,683 and claims 1-4,6-10,12,19 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10,357,032 B2have been considered but are moot in view of the withdrawal of the rejections as set forth above.

Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617